Citation Nr: 1434898	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  06-10 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to May 1965.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  


REMAND

In September 2011, the Board issued a decision that, in part, denied the claim of entitlement to an increased rating for hemorrhoids, currently rated as 10 percent disabling.

In September 2013, pursuant to a settlement agreement in the case of Nat'l Org. Of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 330 F.3d 1345, 1352 (Fed. Cir. 2003), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process errors relating to the duties of the Veterans Law Judge that conducted the August 2009 Board hearing.  In September 2013, the Veteran responded that he wished to have the prior September 2011 decision vacated and new one issued in its place after a new hearing was conducted.  The Veteran requested a Travel Board hearing before a Veterans Law Judge at the RO.

In June 2014, the Board vacated the portion of the September 2011 Board decision that denied entitlement to an increased rating for hemorrhoids, currently evaluated as 10 percent disabling.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

The RO must now schedule the Veteran for a Travel Board hearing, pursuant to his September 2013 request.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if a veteran expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a Travel Board hearing, pursuant to his September 2013 request, at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

